Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
21st day of August, 2008, by and between Billie J. Eustice and the Gary L.
Little Trust  (each a “Seller” and collectively “Sellers”), and Arkanova
Acquisition Corporation (“Buyer”).

 

Background

 

A.                                   Sellers together, in equal proportions, are
the sole record and beneficial owners of 100% of the issued and outstanding
shares of the common stock (the “Stock”) of Prism Corporation, an Oklahoma
corporation  (“Prism”);

 

B.                                     Prism is the sole record and beneficial
owner of 100% of the membership interests of Provident Energy Associates of
Montana, LLC, a Montana limited liability company (“Provident”);

 

C.                                     Sellers desire to sell to Buyer, and
Buyer desires to purchase from Sellers, all of the Stock, upon the terms and
subject to the conditions set forth herein.

 


TERMS AND CONDITIONS


 

In consideration of the mutual benefits to be derived from this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 


1.                                       SALE AND PURCHASE OF THE STOCK.  UPON
THE TERMS AND SUBJECT TO THE CONDITIONS STATED IN THIS AGREEMENT, AT THE CLOSING
(AS DEFINED IN SECTION 3(A) HEREOF), SELLERS WILL SELL, TRANSFER, CONVEY,
ASSIGN, AND DELIVER TO BUYER, FREE AND CLEAR OF ALL LIENS, CLAIMS, MORTGAGES,
CHARGES, SECURITY INTERESTS, PLEDGES OR OTHER ENCUMBRANCES OR ADVERSE CLAIMS OR
INTERESTS OF ANY NATURE (COLLECTIVELY, “LIENS”), AND BUYER THEREUPON WILL
PURCHASE AND ACQUIRE FROM SELLERS, ALL OF THE RIGHT, TITLE, AND INTEREST OF
SELLERS IN AND TO THE STOCK (THE “TRANSACTION”).


 


2.                                       PURCHASE PRICE AND PAYMENT.


 


(A)                                  PURCHASE PRICE.  THE TOTAL PURCHASE PRICE
(“PURCHASE PRICE”) FOR THE STOCK WILL BE AN AMOUNT EQUAL TO THE SUM OF:


 


(I)                                     SIX MILLION AND NO/100 DOLLARS
($6,000,000.00) PLUS THE AMOUNT OF THE EXPENDITURES BY PROVIDENT TO BE PAID AS
PROVIDED IN SECTION 2(C) OF THIS AGREEMENT (INCLUDING THE EARNEST MONEY DEPOSIT,
AS SUCH TERM IS DESCRIBED IN SECTION 2(B) HEREOF), PAYABLE BY BUYER TO SELLERS
AT THE CLOSING BY CERTIFIED CHECK OR BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS PURSUANT TO WIRE TRANSFER INSTRUCTIONS WHICH WILL BE PROVIDED BY SELLERS
TO BUYER (THE “CASH PAYMENT”), AND


 


(II)                                  A DEFERRED PAYMENT PAYABLE PURSUANT TO
SECTION 2(D) OF THIS AGREEMENT (THE “DEFERRED PAYMENT”).

 

1

--------------------------------------------------------------------------------



 


EACH SELLER WILL RECEIVE ONE-HALF OF THE CASH PAYMENT (THE ENTIRE PURCHASE PRICE
IN THE AGGREGATE) AT CLOSING, AND THE DEFERRED PAYMENT, WHEN PAID.


 


(B)                                 EARNEST MONEY DEPOSIT.  UPON EXECUTION OF
THIS AGREEMENT BY SELLERS, BUYER SHALL PAY TO SELLERS IN EQUAL PORTIONS, THE
AMOUNT OF ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00) AS A
NON-REFUNDABLE DEPOSIT TOWARDS THE CASH PAYMENT (THE “EARNEST MONEY DEPOSIT”).  
IN THE EVENT THAT THE SELLERS HAVE SATISFIED THE CONDITIONS TO CONSUMMATE THE
TRANSACTION SET FORTH IN SECTIONS 3(C)(I) AND 3(C)(II), AS OF THE CLOSING DATE
(AS SUCH TERM IS DEFINED IN SECTION 3(A) HEREOF), AND THE CLOSING DOES NOT
OCCUR, THROUGH NO FAULT OF THE SELLERS,  THEN THE EARNEST MONEY DEPOSIT WILL BE
FORFEITED AND, WITHOUT FURTHER ACTION, CONSENT OR NOTICE, FULLY RELEASED TO THE
SELLERS (IN EQUAL PROPORTIONS).   THE EARNEST MONEY DEPOSIT WILL BE RETURNED TO
BUYER BY SELLERS IN THE EVENT THAT THE SELLERS FAIL OR REFUSE TO CONSUMMATE THE
TRANSACTION ON THE CLOSING DATE FOR ANY REASON OTHER THAN ACTIONS OR ANY FAILURE
OF BUYER TO BE READY, WILLING AND ABLE TO CONSUMMATE THE TRANSACTION ON THE
CLOSING DATE, INCLUDING BUT NOT LIMITED TO BUYER’S HAVING SATISFIED THE
CONDITIONS TO CONSUMMATE THE TRANSACTION SET FORTH IN SECTION 3(B)(I) AND
3(B)(II).


 


(C)                                  WELL EXPENDITURE PAYMENT.  AS PART OF THE
PURCHASE PRICE, BUYER SHALL PAY SELLERS, AT THE CLOSING AS PROVIDED IN
SECTION 2(A) OF THIS AGREEMENT, THE AMOUNT OF THE EXPENDITURES THAT PROVIDENT
HAS MADE PURSUANT TO ITS AGREEMENT WITH THE BLACKFOOT TRIBAL COUNCIL WITH
RESPECT TO THE WELLS IN THE TWO MEDICINE CUT BANK SAND UNIT IN PONDERA AND
GLACIER COUNTIES, MONTANA (THE “UNIT”), FROM AUGUST 1, 2008, TO THE CLOSING DATE
(THE “WELL EXPENDITURE PAYMENT”).


 


(D)                                 DEFERRED INVENTORY PAYMENT


 


(I)                                     AT THE CLOSING, SELLERS WILL PROVIDE A
WRITTEN REPORT TO BUYER OF ALL GAS, OIL AND OTHER MINERAL INVENTORY OF PROVIDENT
OR PRISM, PRODUCED BY THE UNIT AND HELD IN STORAGE TANKS OR IN TRANSIT, AS OF
THE CLOSING DATE (COLLECTIVELY THE “INVENTORY”).


 


(II)                                  (II)  BUYER WILL USE ITS BEST EFFORTS TO
SELL THE INVENTORY AT THE THEN CURRENT FAIR MARKET VALUE, AND WITHIN A
REASONABLE TIME NOT TO EXCEED THIRTY (30) DAYS FOLLOWING THE CLOSING.   THE
INVENTORY WILL BE SOLD ON A FIRST-IN-FIRST-OUT BASIS.   WITHIN FORTY-FIVE (45)
DAYS FOLLOWING THE DATE BUYER SELLS THE INVENTORY, BUYER WILL DELIVER TO
SELLERS, IN EQUAL PORTIONS, THE GROSS PROCEEDS RECEIVED FROM SUCH SALE (THE
“DEFERRED PAYMENT”), ALONG WITH WRITTEN EVIDENCE OF THE SALES PRICE FOR THE
INVENTORY.


 


3.                                       CLOSING MATTERS.


 


(A)                                  THE CLOSING.   THE CONSUMMATION OF THE
TRANSACTION (THE “CLOSING”) WILL TAKE PLACE AT THE OFFICES OF MUNSCH, HARDT,
KOPF & HARR, P.C., 3800 LINCOLN PLAZA, 500 N. AKARD, DALLAS, TX 75201, AT
11:00 A.M. CST, ON SEPTEMBER 4, 2008 (THE DATE OF THE CLOSING BEING HEREIN
REFERRED TO AS THE “CLOSING DATE”).   THE CLOSING SHALL BE DEEMED TO BE
EFFECTIVE AT 12:01 A.M. ON THE CLOSING DATE.

 

2

--------------------------------------------------------------------------------


 


(B)                                 CONDITIONS TO SELLERS’ OBLIGATION TO CLOSE. 
 THE OBLIGATIONS OF THE SELLERS TO CONSUMMATE THE TRANSACTION ARE SUBJECT TO THE
SATISFACTION OR WAIVER BY THE SELLERS (ANY SUCH WAIVER TO BE EVIDENCED IN
WRITING), AT OR PRIOR TO THE CLOSING, OF THE FOLLOWING CONDITIONS:


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
THE BUYER CONTAINED IN SECTION 6 OF THIS AGREEMENT BEING TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE CLOSING DATE;


 


(II)                                  BUYER HAVING PERFORMED THE OBLIGATIONS
UNDER THIS AGREEMENT REQUIRED TO BE PERFORMED BY IT AT OR PRIOR TO THE CLOSING
PURSUANT TO THE TERMS HEREOF, INCLUDING BUT NOT LIMITED TO DELIVERY OF EACH
DOCUMENT AND ITEM, AND TAKING OF SUCH ACTIONS, LISTED IN SECTION 3(D)(II) OF
THIS AGREEMENT; AND


 


(III)                               ALL ACTIONS TO BE TAKEN BY THE BUYER IN
CONNECTION WITH CONSUMMATION OF THE TRANSACTION AND ALL CERTIFICATES, OPINIONS,
INSTRUMENTS, AND OTHER DOCUMENTS REQUIRED TO EFFECT THE TRANSACTION BEING
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE SELLERS.


 


(C)                                  CONDITIONS TO THE BUYER’S OBLIGATION TO
CLOSE.  THE OBLIGATION OF THE BUYER TO CONSUMMATE THE TRANSACTION IS SUBJECT TO
THE SATISFACTION OR WAIVER BY THE BUYER (ANY SUCH WAIVER TO BE EVIDENCED IN
WRITING), AT OR PRIOR TO THE CLOSING, OF THE FOLLOWING CONDITIONS:


 


(I)                               THE REPRESENTATIONS AND WARRANTIES OF THE
SELLERS CONTAINED IN SECTION 5 OF THIS AGREEMENT (SUBJECT TO ANY QUALIFICATIONS
STATED THEREIN), WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE;


 


(II)                            SELLERS SHALL HAVE PERFORMED IN ALL MATERIAL
RESPECTS EACH OF SELLERS’ OBLIGATIONS UNDER THIS AGREEMENT REQUIRED TO BE
PERFORMED BY THEM AT OR PRIOR TO THE CLOSING PURSUANT TO THE TERMS HEREOF,
INCLUDING BUT NOT LIMITED TO DELIVERY OF EACH DOCUMENT AND ITEM, AND TAKING OF
SUCH ACTIONS, LISTED IN SECTION 3(D)(I) OF THIS AGREEMENT;


 


(III)                               THERE HAVING BEEN NO EVENT OR CIRCUMSTANCE,
WHICH HAS OR WILL LIKELY HAVE, A MATERIAL ADVERSE EFFECT ON PRISM, PROVIDENT OR
THE TRANSACTION;


 


(IV)                              THE RESULTS OF BUYER’S DUE DILIGENCE REVIEW OF
THE ASSETS AND LIABILITIES OF PRISM AND PROVIDENT BEING TO ITS REASONABLE
SATISFACTION, AND


 


(V)                                 ALL ACTIONS TO BE TAKEN BY THE SELLERS IN
CONNECTION WITH CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL
CERTIFICATES, OPINIONS, INSTRUMENTS, AND OTHER DOCUMENTS REQUIRED TO EFFECT THE
TRANSACTIONS CONTEMPLATED HEREBY WILL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE BUYER.


 


(D)                                 DELIVERIES AT THE CLOSING.


 


(I)                                     DELIVERIES BY SELLERS.  SELLERS SHALL
DELIVER, OR CAUSE TO BE DELIVERED, TO BUYER AT CLOSING (A) THE ORIGINAL STOCK
CERTIFICATES OF PRISM REPRESENTING THE STOCK, TOGETHER WITH A STOCK POWER OR
ENDORSEMENT DULY EXECUTED BY SELLERS FOR TRANSFER TO BUYER ON THE RECORDS OF
PRISM, (B) A CERTIFICATE EXECUTED BY EACH OF SELLERS AND DATED THE CLOSING DATE
CERTIFYING THAT THE

 

3

--------------------------------------------------------------------------------



 


CONDITIONS SET FORTH IN SECTIONS 3(C)(I), 3(C)(II) AND 3(C)(III) HAVE BEEN
FULFILLED AND, (B) SUCH OTHER DOCUMENTS AS BUYER MAY REASONABLY REQUEST TO
CONSUMMATE THE TRANSACTION.


 


(II)                                  DELIVERIES BY BUYER.  BUYER SHALL DELIVER,
OR CAUSE TO BE DELIVERED, TO SELLERS AT CLOSING (A) THE CASH PAYMENT (LESS THE
EARNEST MONEY DEPOSIT) IN ACCORDANCE WITH SECTION 2 HEREOF, (B) THE WELL
EXPENDITURE PAYMENT, (C) A CERTIFICATE EXECUTED BY AN OFFICER OF THE BUYER AND
DATED THE CLOSING DATE CERTIFYING, WITH RESPECT TO THE BUYER, AS TO ITS ARTICLES
OF ORGANIZATION (OR EQUIVALENT CHARTER DOCUMENT), THE INCUMBENCY AND THE
RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF BUYER WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTION, AND THAT THE CONDITIONS SET FORTH IN SECTIONS
3(B)(I) AND 3(B)(II) HAVE BEEN FULFILLED; (D) THE RELEASES (AS SUCH TERM IS
DEFINED  IN SECTION 4 OF THIS AGREEMENT), (E) FULL AND COMPLETE RELEASES OF
SELLERS AND THEIR RESPECTIVE AFFILIATES AND REPRESENTATIVES OF ALL LIABILITIES
EXECUTED BY GREAT BEAR CONSULTING AND JOE LOFTIS, AND (F) SUCH OTHER DOCUMENTS
AS SELLERS MAY REASONABLY REQUEST TO CONSUMMATE THE TRANSACTION


 


4.                                       RELEASE.   IN CONSIDERATION OF THE SALE
OF THE STOCK BY EACH SELLER, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, EFFECTIVE ON THE CLOSING,  BUYER 
SHALL CAUSE EACH OF PRISM AND PROVIDENT  TO FULLY AND UNCONDITIONALLY RELEASE
AND FOREVER DISCHARGE AND HOLDS HARMLESS EACH SELLER AND EACH SELLER’S
RESPECTIVE HEIRS, ASSIGNS AND ESTATES, FROM ANY AND ALL CLAIMS, DEMANDS, LOSSES,
COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES),
OBLIGATIONS, LIABILITIES AND OR DAMAGES OF EVERY KIND AND NATURE WHATSOEVER,
WHETHER NOW EXISTING OR KNOWN, ARISING OUT OF THE MANAGEMENT OR OPERATION OF THE
RESPECTIVE BUSINESSES AND ANY TRANSACTION OR CIRCUMSTANCE OCCURRING OR EXISTING
OR RELATED TO THE PERIOD OF TIME PRIOR TO THE CLOSING, RELATING IN ANY WAY,
DIRECTLY OR INDIRECTLY, TO THE RESPECTIVE BUSINESSES, THAT PRISM OR PROVIDENT
MAY NOW HAVE OR MAY HEREAFTER CLAIM TO HAVE AGAINST ANY SELLER; PROVIDED,
HOWEVER, THAT, THE FOREGOING RELEASE WILL NOT AFFECT ANY OBLIGATIONS OF ANY
SELLER TO BUYER UNDER THIS AGREEMENT (COLLECTIVELY THE “RELEASES”).


 


5.                                       REPRESENTATIONS AND WARRANTIES OF
SELLERS.  EXCEPT AS DISCLOSED ON THE SCHEDULES TO THIS AGREEMENT (EACH OF WHICH
CORRESPONDS TO THE APPROPRIATE NUMBERED SECTION OF THIS AGREEMENT TO WHICH EACH
SUCH DISCLOSURE RELATES), SELLERS INDIVIDUALLY AND SEPARATELY (NOT JOINTLY AND
SEVERALLY) REPRESENT AND WARRANT TO BUYER AS OF THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE THE MATTERS SET FORTH BELOW.


 


(A)                                  AUTHORIZATION OF THE TRANSACTION.


 


(I)                                     EACH SELLER HAS THE NECESSARY LEGAL
CAPACITY (IN THE CASE OF AN INDIVIDUAL PERSON), OR HAS THE POWER AND AUTHORITY
(IF OTHER THAN AN INDIVIDUAL PERSON) TO EXECUTE AND DELIVER THIS AGREEMENT AND
TO PERFORM THAT SELLER’S OBLIGATIONS HEREUNDER AND TO CONSUMMATE ALL OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING BUT NOT LIMITED TO THE TRANSFER,
ASSIGNMENT AND SALE OF THE STOCK.


 


(II)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH SELLER AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF EACH SELLER, ENFORCEABLE AGAINST EACH SELLER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY THE EFFECT OF APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


(III)                               THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE SELLERS OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT BREACH

 

4

--------------------------------------------------------------------------------



 


OR CONSTITUTE A DEFAULT UNDER ANY LOAN OR PURCHASE AGREEMENT, INDENTURE,
MORTGAGE, DEED OF TRUST, LEASE, INSTRUMENT, CONTRACT OR OTHER AGREEMENT BINDING
ON OR AFFECTING EITHER SELLER OR ANY OF HIS PROPERTY OR ASSETS, THE BREACH OF
WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON A SELLER.


 


(IV)                              NO GOVERNMENTAL AUTHORIZATION, AND NO CONSENT,
APPROVAL OR AUTHORIZATION OF, OR NOTICE TO, OR OTHER ACTION BY, ANY OTHER
PERSON, IS REQUIRED FOR THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR
PERFORMANCE BY EITHER SELLER OF THIS AGREEMENT, OR FOR THE TRANSACTION, EXCEPT
FOR ANY SUCH AUTHORIZATION OR CONSENT WHICH HAS BEEN OR WILL BE OBTAINED PRIOR
TO THE TIME AT WHICH IT IS REQUIRED TO BE OBTAINED.


 


(B)                                 CAPITALIZATION.   THERE ARE 15,000 SHARES OF
AUTHORIZED STOCK OF PRISM, OF WHICH 1,000 IS ISSUED AND OUTSTANDING.  500 SHARES
OF THE STOCK ARE HELD LEGALLY AND BENEFICIALLY BY BILLIE J. EUSTICE AND 500
SHARES OF THE STOCK ARE HELD LEGALLY AND BENEFICIALLY BY THE GARY L. LITTLE
TRUST.   THERE ARE NO OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS
OR AGREEMENTS FOR THE PURCHASE, ISSUANCE, GRANT, SALE, REDEMPTION, ASSIGNMENT,
TRANSFER OR ACQUISITION OF ANY SHARES OF PRISM’S CAPITAL STOCK, OR ANY PROFITS
INTERESTS GRANTED OR OUTSTANDING.  THE STOCK REPRESENTS ALL OF THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF PRISM.  ALL OF THE SHARES OF STOCK ARE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  PRISM IS THE
SOLE OWNER OF 100% OF THE MEMBERSHIP INTERESTS OF PROVIDENT.


 


(C)                                  TITLE TO THE STOCK.  SELLERS HAVE GOOD AND
MARKETABLE TITLE TO THE STOCK, FREE AND CLEAR OF ALL LIENS.  AT THE CLOSING AND
SUBJECT TO DELIVERY BY BUYER OF THOSE ITEMS SET FORTH IN SECTION 3(D)(II) OF
THIS AGREEMENT, BUYER WILL RECEIVE GOOD AND MARKETABLE TITLE TO THE STOCK, FREE
AND CLEAR OF ALL LIENS.


 


(D)                                 FINANCIAL STATEMENTS.  SELLERS WILL DELIVER
TO BUYER AS SOON AS REASONABLY PRACTICAL FOLLOWING THE EXECUTION OF THIS
AGREEMENT, PRISM’S UNAUDITED FINANCIAL STATEMENTS (INCLUDING BALANCE SHEETS,
STATEMENTS OF OPERATIONS AND STATEMENTS OF CASH FLOWS) FOR THE ONE YEAR PERIOD
ENDED JUNE 30, 2008 (THE “FINANCIAL STATEMENTS”).    THE FINANCIAL STATEMENTS
(A) FAIRLY PRESENT THE ASSETS, LIABILITIES AND FINANCIAL CONDITION AND RESULTS
OF OPERATIONS INDICATED THEREBY FOR THE PERIOD INDICATED THEREON, AND
(B) CONTAIN AND REFLECT ALL NECESSARY ADJUSTMENTS FOR A FAIR REPRESENTATION OF
THE FINANCIAL STATEMENTS AS OF THE DATE AND FOR THE PERIODS COVERED THEREBY.


 


(E)                                  OWNERSHIP OF ASSETS.    THE PRINCIPAL ASSET
OF PRISM IS ITS OWNERSHIP OF 100% OF THE MEMBERSHIP INTERESTS OF PROVIDENT, AND
THE SOLE ASSETS OF PROVIDENT ARE (I) ALL OF THE LEASEHOLD INTERESTS COMPRISING
THE TWO MEDICINE CUT BANK SAND UNIT IN PONDERA AND GLACIER COUNTIES, MONTANA
(THE “LEASEHOLD INTERESTS”), AND (II) ALL OF PROVIDENT’S EQUIPMENT, PARTS,
MACHINERY, FIXTURES AND IMPROVEMENTS LOCATED ON THE LEASEHOLD (COLLECTIVELY THE
“UNIT”).    ALL FURNITURE FIXTURE AND EQUIPMENT OF PRISM WILL BE DELIVERED TO OR
MADE ACCESSIBLE TO BUYER AT CLOSING.


 


(F)                                    TITLE TO LEASEHOLD INTERESTS.   PROVIDENT
HAS GOOD AND MARKETABLE TITLE TO THE LEASEHOLD INTERESTS, FREE OF ALL LIENS,
EXCEPT (I) INCHOATE OPERATORS’ LIENS ATTRIBUTABLE TO UNBILLED JOINT ACCOUNT
EXPENDITURES, AND (II) IMPERFECTIONS OF TITLE WHICH DO NOT MATERIALLY INTERFERE
WITH THE USE, OPERATION AND POSSESSION OR MATERIALLY REDUCE THE VALUE OF ANY
PARTICULAR LEASEHOLD INTERESTS OR THE PRODUCTION AND SALE OF HYDROCARBONS FOR
THE ACCOUNT OF PROVIDENT THEREFROM.


 


(G)                                 ENVIRONMENTAL AND SAFETY REQUIREMENTS.   TO
SELLERS’ KNOWLEDGE, PROVIDENT IS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL AND SAFETY REQUIREMENTS (AS DEFINED BELOW) RELATING TO THE UNIT.  
TO SELLERS’ KNOWLEDGE, THERE ARE NO OUTSTANDING OR UNADDRESSED AND RESOLVED
WRITTEN COMMUNICATIONS FROM ANY PARTY WITH RESPECT TO PROVIDENT’S FAILURE TO
COMPLY

 

5

--------------------------------------------------------------------------------



 


WITH ENVIRONMENTAL AND SAFETY REQUIREMENTS RELATING TO ANY OF THE PROVIDENT’S
OWNED OR LEASED FACILITIES USED IN THE CONDUCT OF ITS BUSINESS IN CONNECTION
WITH THE UNIT.  FOR PURPOSES OF THIS AGREEMENT, “ENVIRONMENTAL AND SAFETY
REQUIREMENTS” MEANS ALL FEDERAL, STATE, FOREIGN AND LOCAL LAWS, RULES,
REGULATIONS, ORDINANCES, ORDERS, STATUTES, AND REQUIREMENTS RELATING TO PUBLIC
HEALTH AND SAFETY, WORKER HEALTH AND SAFETY, POLLUTION AND PROTECTION OF THE
ENVIRONMENT (INCLUDING WITHOUT LIMITATION THE HANDLING OF ANY POLLUTED, TOXIC OR
HAZARDOUS MATERIALS), ALL AS AMENDED THROUGH THE DATE OF THIS AGREEMENT.    FOR
PURPOSES OF THIS AGREEMENT, “KNOWLEDGE” WHETHER CAPITALIZED OR NOT, MEANS THE
ACTUAL AWARENESS OF SUCH FACT OR MATTER OF A SELLER.    ON OR BEFORE CLOSING,
SELLERS WILL CAUSE TO BE DELIVERED TO BUYER ANY AND ALL WRITTEN CORRESPONDENCE
RECEIVED BY PRISM FROM BLM / BIA, FOR BUYER’S REVIEW.


 


(H)                                 NO BROKER’S FEE.   BUYER WILL NOT INCUR ANY
LIABILITY FOR ANY FINANCIAL ADVISORY FEES, BROKERAGE FEES, COMMISSIONS OR
FINDERS’ FEES DUE OR CLAIMED TO BE DUE TO ANY BROKER, FINDER, AGENT,
REPRESENTATIVE, CONSULTANT, OR SIMILAR PERSON RETAINED BY OR WHOSE CLAIMS ARISE
FROM CONTACT WITH ANY SELLER, PRISM OR PROVIDENT, OR ANY AFFILIATES OF A SELLER,
AS A RESULT OF THE CLOSING OF THE TRANSACTION.


 


(I)                                     LITIGATION.  EXCEPT AS LISTED IN
SCHEDULE 5(H), THERE IS NO SUIT, ACTION, CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING PENDING, OR TO ANY SELLER’S KNOWLEDGE THREATENED, AGAINST OR WITH
RESPECT TO PRISM OR PROVIDENT (SEPARATELY, A “COMPANY” AND COLLECTIVELY, THE
“COMPANIES’) OR ANY OF THEIR RESPECTIVE BUSINESSES OR ASSETS.   NEITHER COMPANY
IS OPERATING UNDER, SUBJECT TO OR BOUND BY, AND NONE OF THEIR RESPECTIVE ASSETS
IS SUBJECT TO OR BOUND BY, ANY JUDGMENT, DECREE, INJUNCTION, WRIT, PROHIBITION
OR ORDER OF ANY COURT OR FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL BODY OR
AGENCY OR ARBITRATOR.


 


(J)                                           DISCLAIMERS.  THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLERS CONTAINED HEREIN ARE EXCLUSIVE AND ARE
IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, AND SELLERS EXPRESSLY DISCLAIM ANY AND ALL SUCH OTHER
REPRESENTATIONS AND WARRANTIES.  WITHOUT LIMITATION OF THE FOREGOING, THE STOCK
AND CONSEQUENTLY THE UNIT SHALL BE CONVEYED PURSUANT HERETO WITHOUT ANY OTHER
WARRANTY OR REPRESENTATION WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE
RELATING TO THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
OR MERCHANTABILITY OF ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE, AND, EXCEPT
AS PROVIDED OTHERWISE HEREIN, WITHOUT ANY OTHER EXPRESS, IMPLIED, STATUTORY OR
OTHER WARRANTY OR REPRESENTATION WHATSOEVER.  BUYER SHALL HAVE INSPECTED, OR
WAIVED (AND UPON CLOSING SHALL BE DEEMED TO HAVE WAIVED) ITS RIGHT TO INSPECT,
THE UNIT FOR ALL PURPOSES AND SATISFIED ITSELF AS TO ITS PHYSICAL CONDITION,
BOTH SURFACE AND SUBSURFACE.  BUYER IS RELYING SOLELY UPON ITS OWN INSPECTION OF
THE UNIT, AND BUYER SHALL ACCEPT ALL OF THE SAME IN ITS “AS IS”, “WHERE IS”
CONDITION.  ALSO WITHOUT LIMITATION OF THE FOREGOING, BUT SUBJECT TO THE EXPRESS
REPRESENTATIONS MADE IN THIS AGREEMENT ONLY, SELLERS MAKE NO ADDITIONAL WARRANTY
OR REPRESENTATION, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AS TO THE ACCURACY
OR COMPLETENESS OF ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR
MATERIALS NOW, HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO BUYER IN
CONNECTION WITH THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, RELATIVE TO
PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF

 

6

--------------------------------------------------------------------------------



 


HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE UNIT OR THE ABILITY OR
POTENTIAL OF THE UNIT TO PRODUCE HYDROCARBONS OR ANY OTHER MATTERS CONTAINED IN
ANY MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY SELLERS OR BY SELLERS’
AGENTS OR REPRESENTATIVES. ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS,
INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY SELLERS OR
OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE PROVIDED BUYER AS A
CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST
SELLERS AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT BUYER’S SOLE RISK TO
THE MAXIMUM EXTENT PERMITTED BY LAW.


 


6.                                       REPRESENTATIONS AND WARRANTIES OF
BUYER.  BUYER HEREBY REPRESENTS AND WARRANTS TO SELLERS THAT EACH OF THE
FOLLOWING STATEMENTS IS TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE, UNLESS AS OTHERWISE EXPRESSLY STATED HEREIN:


 


(A)                                  ORGANIZATION AND GOOD STANDING.  BUYER IS A
CORPORATION DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE WITH THE CORPORATE POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED,
AND IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION.


 


(B)                                 POWER.  THE BUYER HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BUYER OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
MANAGER OF BUYER, AND NO OTHER PROCEEDINGS, CONSENT OR ACTIONS ON THE PART OF
THE BUYER ARE NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE BUYER AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


(C)                                  ENFORCEMENT.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY BUYER AND CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY THE EFFECT OF APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


(D)                                 AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY BUYER OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT BREACH OR CONSTITUTE A DEFAULT UNDER ANY LOAN OR
PURCHASE AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, INSTRUMENT,
CONTRACT OR OTHER AGREEMENT BINDING ON OR AFFECTING BUYER OR ANY OF HIS PROPERTY
OR ASSETS, THE BREACH OF WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BUYER.


 


(E)                                  CONSENTS AND APPROVALS.  NO GOVERNMENTAL
AUTHORIZATION, AND NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR NOTICE TO, OR
OTHER ACTION BY, ANY OTHER PERSON, IS REQUIRED FOR THE DUE EXECUTION, DELIVERY,
RECORDATION, FILING OR PERFORMANCE BY BUYER OF THIS AGREEMENT, OR FOR ANY OF THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR ANY SUCH AUTHORIZATION OR
CONSENT WHICH HAS BEEN OR WILL BE OBTAINED PRIOR TO THE TIME AT WHICH IT IS
REQUIRED TO BE OBTAINED

 

7

--------------------------------------------------------------------------------



 


(F)                                    LITIGATION.  THERE IS NO ACTION, SUIT, OR
PROCEEDING PENDING OR, TO THE KNOWLEDGE OF BUYER, THREATENED, WHICH IN ANY WAY
INVOLVES OR AFFECTS THE BUYER, BY OR BEFORE ANY COURT, GOVERNMENTAL ENTITY OR
ARBITRATION PANEL OR ANY OTHER PERSON.


 


(G)                                 AVAILABLE FINANCING.  BUYER HAS READILY
AVAILABLE TO IT ADEQUATE FINANCING NECESSARY TO CONSUMMATE THE TRANSACTION.


 


(H)                                 INVESTMENT REPRESENTATIONS.  BUYER
UNDERSTANDS AND ACKNOWLEDGES THAT:


 


(I)                                     BUYER IS ACQUIRING THE STOCK FOR ITS OWN
ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A VIEW TO THE RESALE OR OTHER
DISTRIBUTION THEREOF.  BY TAKING THE STOCK, IT IS PREPARED TO CONTINUE TO BEAR
THE ECONOMIC RISK OF SUCH INVESTMENT FOR AN INDEFINITE PERIOD OF TIME BECAUSE
THE STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS.   AS A RESULT, THE STOCK MUST
BE HELD UNTIL THEY ARE REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


 


(II)                                  SELLERS INTEND TO, AND BUYER AGREES THAT
SELLERS MAY, PLACE OR CAUSE TO BE PLACED A LEGEND ON THE STOCK, STATING THAT
THEY HAVE NOT BEEN REGISTERED UNDER THE ACT OR ANY APPLICABLE STATE SECURITIES
LAWS AND SETTING FORTH OR REFERRING TO THE RESTRICTIONS ON TRANSFERABILITY AND
SALE THEREOF.


 


(III)                               AS OF THE CLOSING DATE, BUYER HAS HAD AN
OPPORTUNITY TO DISCUSS PRISM’S AND PROVIDENT’S BUSINESS, MANAGEMENT AND
FINANCIAL AFFAIRS WITH SELLERS, HAS RECEIVED ALL INFORMATION HE HAS REQUESTED
FROM PRISM OR PROVIDENT, AS APPLICABLE, AND SELLERS AND BELIEVES SUCH
INFORMATION IS SUFFICIENT TO MAKE AN INFORMED DECISION WITH RESPECT TO HIS
PURCHASE OF THE STOCK.


 


(IV)                              BUYER POSSESSES THE FINANCIAL RESOURCES TO
BEAR THE RISK OF ECONOMIC LOSS WITH RESPECT TO HIS PURCHASE OF THE STOCK.  BUYER
IS AWARE THAT NO GUARANTEES HAVE BEEN OR CAN BE MADE BY SELLERS OR ANY OF THEIR
REPRESENTATIVES RESPECTING THE FUTURE VALUE, IF ANY, OF THE STOCK OR THE
PROFITABILITY OR SUCCESS OF THE BUSINESS OF PRISM.


 


(V)                                 BUYER HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT IT IS ABLE TO EVALUATE THE MERITS AND MAKE
AN INFORMED INVESTMENT DECISION WITH RESPECT TO HIS PURCHASE OF THE STOCK.


 


(VI)                              THE OFFERING OF THE STOCK TO BUYER WAS MADE
ONLY THROUGH DIRECT, PERSONAL COMMUNICATION BETWEEN BUYER AND SELLERS AND NOT
THROUGH PUBLIC SOLICITATION OR ADVERTISING.


 


(VII)                           AT THE TIME BUYER WAS OFFERED THE STOCK TO BE
ACQUIRED HEREUNDER, BUYER WAS AND, AT THE CLOSING DATE, BUYER IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE ACT.


 


(I)                                     EXISTING LAWSUIT.   BUYER HAS BEEN
INFORMED OF THE MATERIAL FACTS IN CONNECTION WITH THE LAWSUIT REFERENCED AS ITEM
2 ON SCHEDULE 5(H) AND HAS HAD THE OPPORTUNITY TO ASK TO QUESTIONS AND OBTAIN
RESPONSES FROM THE MANAGEMENT OF THE COMPANIES REGARDING SUCH LAWSUIT.


 


(J)                                     NO BROKER’S FEE.   NO SELLER WILL NOT
INCUR ANY LIABILITY FOR ANY FINANCIAL ADVISORY FEES, BROKERAGE FEES, COMMISSIONS
OR FINDERS’ FEES DUE OR CLAIMED TO BE DUE TO ANY BROKER, FINDER,

 

8

--------------------------------------------------------------------------------



 


AGENT, REPRESENTATIVE, CONSULTANT, OR SIMILAR PERSON RETAINED BY OR WHOSE CLAIMS
ARISE FROM CONTACT WITH BUYER, OR ANY AFFILIATES OF BUYER, AS A RESULT OF THE
CLOSING OF THE TRANSACTION.

 

9

--------------------------------------------------------------------------------


 


7.                                       OTHER COVENANTS AND AGREEMENTS.


 


(A)                                  ACCESS TO INFORMATION.   IMMEDIATELY
FOLLOWING THE EXECUTION  AND DELIVER OF THIS AGREEMENT BY THE PARTIES, SELLERS
WILL CAUSE EACH COMPANY TO PROVIDE TO THE BUYER AND ITS REPRESENTATIVES
REASONABLE ACCESS, UPON NOTICE AND REQUEST, TO ALL OFFICES AND OTHER FACILITIES
OF THE APPLICABLE COMPANY, AND TO ALL BOOKS AND RECORDS OF EACH COMPANY, AND TO
CAUSE EACH COMPANY TO PERMIT THE BUYER TO MAKE SUCH INSPECTIONS AND TO MAKE
COPIES OF SUCH BOOKS AND RECORDS AS IT MAY REASONABLY REQUIRE AND SHALL CAUSE
THE OFFICERS OF EACH COMPANY TO FURNISH THE BUYER WITH SUCH FINANCIAL AND
OPERATING DATA AND OTHER INFORMATION AS THE BUYER MAY FROM TIME TO TIME
REASONABLY REQUEST.   BUYER AND SELLERS AGREE AND ACKNOWLEDGE THAT THE
CONDITIONS OF CLOSING, SET FORTH IN SECTIONS 3(B) AND 3(C) ARE THE SOLE AND
EXCLUSIVE CLOSING CONDITIONS.


 


(B)                                 CONDUCT OF THE BUSINESS OF THE COMPANIES
PRIOR TO THE CLOSING DATE.  EXCEPT AS CONTEMPLATED BY THIS AGREEMENT OR AS
EXPRESSLY AGREED TO IN WRITING BY BUYER DURING THE PERIOD FOLLOWING THE DATE OF
THIS AGREEMENT AND UNTIL THE EARLIER OF THE CLOSING DATE OR TERMINATION OF THIS
AGREEMENT (THE “PRE-CLOSING PERIOD”), SELLERS SHALL CAUSE THE COMPANIES TO
CONDUCT THEIR RESPECTIVE OPERATIONS IN THE ORDINARY AND USUAL COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE, SUBJECT TO THE FOLLOWING CONDITIONS:


 


(I)                                     ORDINARY COURSE OF BUSINESS.  THE
BUSINESS OF THE COMPANIES SHALL BE CONDUCTED DILIGENTLY AND ONLY IN THE ORDINARY
COURSE OF BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS THE COMPANIES HAVE
HERETOFORE CONDUCTED THEIR BUSINESSES AND THE COMPANIES SHALL NOT MAKE ANY
MATERIAL CHANGE IN PERSONNEL, OPERATIONS, FINANCE, ACCOUNTING POLICIES, OR REAL
OR PERSONAL PROPERTY.  NEITHER SELLERS NOR THE COMPANIES SHALL ADOPT A PLAN OF
COMPLETE OR PARTIAL LIQUIDATION OR RESOLUTIONS PROVIDING FOR OR AUTHORIZING
LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, RESTRUCTURING, RECAPITALIZATION
OR OTHER REORGANIZATION.  THE COMPANIES SHALL NOT ACQUIRE, OR ENTER INTO ANY
AGREEMENT OR COMMITMENT TO ACQUIRE (BY MERGER, CONSOLIDATION OR ACQUISITION OF
STOCK OR ASSETS OR OTHERWISE) ANY CORPORATION, PARTNERSHIP OR OTHER BUSINESS
ORGANIZATION, OR ANY INTEREST THEREIN OR DIVISION THEREOF.


 


(II)                                  MAINTENANCE OF ASSETS.  THE COMPANIES
SHALL MAINTAIN THE LEASEHOLD INTERESTS IN EFFECT AND KEEP THEIR EQUIPMENT IN AS
GOOD WORKING ORDER AND CONDITION AS AT PRESENT, ORDINARY WEAR AND TEAR EXCEPTED,
CONSISTENT WITH PAST PRACTICES AND SHALL NOT SELL, LEASE OR OTHERWISE DISPOSE OF
ANY OF THE LEASEHOLD INTERESTS OR THEIR EQUIPMENT OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS FOR FULL VALUE CONSISTENT WITH PAST PRACTICE OR AS PERMITTED
BY THIS AGREEMENT.  THE COMPANIES SHALL NOT MAKE ANY CAPITAL EXPENDITURES OR
CAPITAL ADDITIONS OR BETTERMENTS EXCEPT PURSUANT TO THE AGREEMENT BETWEEN
PROVIDENT AND  THE BLACKFOOT TRIBAL COUNCIL WITH RESPECT TO THE WELLS IN UNIT
AND EXCEPT AS MAY BE INVOLVED IN ORDINARY REPAIRS, MAINTENANCE AND REPLACEMENT
OF EQUIPMENT.


 


(III)                               INSURANCE OF ASSETS.  THE COMPANIES SHALL
KEEP IN FULL FORCE AND EFFECT PRESENT INSURANCE POLICIES OR OTHER COMPARABLE
INSURANCE COVERAGE WITH RESPECT TO THE LEASEHOLD INTERESTS, THEIR EQUIPMENT AND
POTENTIAL LIABILITIES.


 


(IV)                              CONTRACTS AND COMMITMENTS.  THE COMPANIES
SHALL NOT MAKE OR RENEW, EXTEND, AMEND, MODIFY, OR WAIVE ANY MATERIAL PROVISIONS
OF ANY LEASE, CONTRACT OR COMMITMENT OR RELINQUISH OR WAIVE ANY MATERIAL
CONTRACT RIGHTS OR AGREE TO THE TERMINATION OF ANY LEASE OR MATERIAL CONTRACT
EXCEPT IN THE ORDINARY COURSE OF BUSINESS.  THE COMPANIES SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO PERFORM ALL OBLIGATIONS UNDER AGREEMENTS
RELATING TO OR AFFECTING THEIR ASSETS OR THEIR RESPECTIVE BUSINESSES.  THE

 

10

--------------------------------------------------------------------------------



 


COMPANIES SHALL NOT SELL, TRANSFER, OR OTHERWISE DISPOSE OF ANY MATERIAL PART OF
THEIR ASSETS.


 


(V)                                 DEBTS AND LIABILITIES.  THE COMPANIES SHALL
NOT (I) CREATE OR INCUR ANY LIABILITIES OTHER THAN CURRENT LIABILITIES INCURRED
IN THE ORDINARY COURSE OF BUSINESS; (II) DISCHARGE OR SATISFY ANY LIEN, CHARGE,
ENCUMBRANCE, NOR PAY ANY OBLIGATION OR LIABILITY, ABSOLUTE OR CONTINGENT, EXCEPT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS; (III) ASSUME,
GUARANTEE, ENDORSE OR OTHERWISE BECOME LIABLE OR RESPONSIBLE (WHETHER DIRECTLY,
CONTINGENTLY OR OTHERWISE) FOR THE OBLIGATIONS OF ANY OTHER PERSON; (IV) MAKE
ANY LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS TO, OR INVESTMENTS IN, ANY OTHER
PERSON; (V) ENTER INTO OR MODIFY ANY CONTRACT TO DO ANY OF THE FOREGOING;
(VI) PLEDGE OR OTHERWISE ENCUMBER THE STOCK; OR (VII) MORTGAGE OR PLEDGE ANY OF
THEIR ASSETS, TANGIBLE OR INTANGIBLE.


 


(VI)                              CORPORATE DOCUMENTS.  THE COMPANIES SHALL NOT
AMEND THEIR RESPECTIVE CERTIFICATES OF ORGANIZATION OR OTHER GOVERNING
DOCUMENTS.


 


(VII)                           MAINTENANCE OF BUSINESS ORGANIZATION.  THE
COMPANIES SHALL USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN
AND PRESERVE THEIR RESPECTIVE BUSINESS ORGANIZATIONS INTACT AND RETAIN IN THEIR
EMPLOY THEIR CURRENT EMPLOYEES.


 


(VIII)                        GOODWILL.  THE COMPANIES SHALL USE THEIR
RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO PRESERVE THE GOODWILL OF THEIR
RESPECTIVE SURFACE OWNERS, SUPPLIERS, CUSTOMERS, AND THOSE HAVING BUSINESS
RELATIONS WITH THE COMPANIES AND SHALL USE THEIR RESPECTIVE BEST EFFORTS TO
RETAIN THEIR RELATIONSHIP WITH ALL OF SUCH PERSONS OR ENTITIES.


 


(IX)                                LITIGATION.  THE COMPANIES SHALL NOT
INSTITUTE, SETTLE, OR AGREE TO SETTLE ANY ACTION OR PROCEEDING PENDING BEFORE
ANY COURT OR GOVERNMENTAL BODY OR TAKE ANY OTHER ACTION WITH RESPECT TO EXISTING
LITIGATION WITHOUT PRIOR CONSULTATION WITH BUYER AND ITS LEGAL COUNSEL.


 


(X)                                   CONFLICTS.  THE COMPANIES SHALL NOT ENTER
INTO ANY TRANSACTIONS OR TAKE ANY ACTS THAT IF PERFECTED OR PERFORMED PRIOR TO
THE CLOSING DATE, WOULD CONSTITUTE A BREACH OF THE REPRESENTATIONS, WARRANTIES
AND AGREEMENTS OF SELLERS CONTAINED HEREIN.


 


(XI)                                CAPITAL STOCK.  EXCEPT AS CONSISTENT WITH
THIS AGREEMENT, THE COMPANIES SHALL NOT: (I) DECLARE OR PAY ANY DIVIDEND
(WHETHER IN CASH, STOCK OR PROPERTY OR ANY COMBINATION THEREOF) ON OR MAKE ANY
OTHER DISTRIBUTION UPON, OR PURCHASE, RETIRE, OR REDEEM ANY SHARES OF THEIR
COMMON STOCK, OR SET ASIDE ANY FUNDS FOR ANY SUCH PURPOSE; (II) SPLIT, COMBINE
OR RECLASSIFY ANY SHARES OF THEIR CAPITAL STOCK, OR (III) PURCHASE OR REDEEM OR
OTHERWISE ACQUIRE ANY OUTSTANDING SHARES OF CAPITAL STOCK OR SECURITIES
CONVERTIBLE INTO ANY SUCH SHARES, OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE
ANY SUCH SHARES OR CONVERTIBLE SECURITIES.  IN ADDITION, THE COMPANIES SHALL NOT
ISSUE OR SELL OR OBLIGATE THEMSELVES TO ISSUE OR SELL ANY ADDITIONAL SHARES OF
THEIR CAPITAL STOCK, WHETHER OR NOT SUCH SHARES HAVE BEEN PREVIOUSLY AUTHORIZED
OR ISSUED, OR ISSUE OR SELL ANY WARRANTS, RIGHTS, OR OPTIONS TO ACQUIRE ANY SUCH
SHARES, OR TO ACQUIRE ANY STOCK OF ANY CORPORATION OR ANY INTEREST IN ANY
BUSINESS ENTERPRISE.


 


(XII)                             TAX RETURNS.  THE COMPANIES SHALL NOT AMEND
ANY TAX RETURN OR MAKE ANY TAX ELECTION OR SETTLE OR COMPROMISE ANY FEDERAL,
STATE, LOCAL OR FOREIGN TAX LIABILITY MATERIAL TO THE COMPANIES.

 

11

--------------------------------------------------------------------------------


 


(XIII)         ACQUISITION PROPOSALS.  FROM AND AFTER THE DATE OF THIS AGREEMENT
UNTIL THE EARLIER OF THE CLOSING OR THE TERMINATION OF THIS AGREEMENT, NONE OF
THE COMPANIES, SELLERS OR ANY AFFILIATE, DIRECTOR, OFFICER, MANAGER, EMPLOYEE,
OR REPRESENTATIVE OF EITHER OF THEM SHALL, DIRECTLY OR INDIRECTLY, (I) SOLICIT,
INITIATE, OR KNOWINGLY ENCOURAGE ANY ACQUISITION PROPOSAL (AS HEREINAFTER
DEFINED) OR (II) ENGAGE IN DISCUSSIONS OR NEGOTIATIONS WITH, OR DISCLOSE ANY
NONPUBLIC INFORMATION RELATING TO THE COMPANIES OR THE THEIR BUSINESSES TO, ANY
PERSON THAT IS CONSIDERING MAKING OR HAS MADE AN ACQUISITION PROPOSAL.  SELLERS
AND THE COMPANIES SHALL IMMEDIATELY CEASE AND CAUSE TO BE TERMINATED ANY
EXISTING ACTIVITIES, DISCUSSIONS, OR NEGOTIATIONS WITH ANY PERSONS CONDUCTED
HERETOFORE WITH RESPECT TO ANY ACQUISITION PROPOSAL AND SHALL PROMPTLY REQUEST
EACH SUCH PERSON WHO HAS HERETOFORE ENTERED INTO A CONFIDENTIALITY AGREEMENT IN
CONNECTION WITH AN ACQUISITION PROPOSAL TO RETURN TO SELLERS AND THE COMPANIES
ALL CONFIDENTIAL INFORMATION HERETOFORE FURNISHED TO SUCH PERSON BY OR ON BEHALF
OF SELLERS OR THE COMPANIES.  IF SELLERS SHALL HEREAFTER RECEIVE ANY ACQUISITION
PROPOSAL, SELLERS SHALL IMMEDIATELY COMMUNICATE THE TERMS OF SUCH PROPOSAL TO
BUYER.  THE TERM “ACQUISITION PROPOSAL,” AS USED IN THIS PARAGRAPH 7(B)(XIII),
MEANS ANY OFFER OR PROPOSAL FOR, OR ANY INDICATION OF INTEREST IN, A MERGER OR
OTHER BUSINESS COMBINATION INVOLVING THE COMPANIES OR THE ACQUISITION OF ANY
EQUITY INTEREST IN THE COMPANIES, OR ANY OF THEIR ASSETS OTHER THAN THE
TRANSACTION.


 


(C)           CONFIDENTIALITY.  PRIOR TO THE CLOSING AND AFTER ANY TERMINATION
OF THIS AGREEMENT, BUYER WILL HOLD, AND WILL CAUSE ITS OFFICERS, DIRECTORS,
EMPLOYEES, ACCOUNTANTS, COUNSEL, CONSULTANTS, ADVISORS AND AGENTS TO HOLD, IN
CONFIDENCE, UNLESS COMPELLED TO DISCLOSE BY JUDICIAL OR ADMINISTRATIVE PROCESS
OR BY OTHER LAWS, ALL CONFIDENTIAL DOCUMENTS AND INFORMATION CONCERNING THE
COMPANIES AND THE SELLERS FURNISHED TO THE BUYER IN CONNECTION WITH THE
TRANSACTION, EXCEPT TO THE EXTENT THAT THE INFORMATION CAN BE SHOWN TO HAVE BEEN
(A) PREVIOUSLY KNOWN ON A NONCONFIDENTIAL BASIS BY THE PARTY, (B) IN THE PUBLIC
DOMAIN THROUGH NO FAULT OF THE PARTY OR (C) LATER LAWFULLY ACQUIRED BY SUCH
PARTY FROM SOURCES OTHER THAN THE COMPANIES OR THE SELLERS; PROVIDED, HOWEVER,
THAT THE BUYER MAY DISCLOSE INFORMATION (I) TO ITS OFFICERS, DIRECTORS,
EMPLOYEES, ACCOUNTANTS, COUNSEL, CONSULTANTS, ADVISORS AND AGENTS WITH A NEED TO
KNOW SUCH INFORMATION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, SO LONG AS THOSE PERSONS ARE INFORMED BY THE BUYER OF THE
CONFIDENTIAL NATURE OF THE INFORMATION AND ARE DIRECTED BY THE BUYER TO TREAT
SUCH INFORMATION CONFIDENTIALLY, AND (II)  BUYER AND ITS PARENT MAY DISCLOSE
CERTAIN MATTERS AND INFORMATION REGARDING THE TRANSACTION TO THE U.S. SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”), AS IS NECESSARY TO COMPLY WITH THE
REPORTING REQUIREMENTS OF THE U.S. SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED (THE “34 ACT”), OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER BY
THE SEC; PROVIDED, HOWEVER THAT BUYER FIRST PROVIDE WRITTEN NOTICE TO SELLER OF
THE INFORMATION TO BE DISCLOSED.   IF THIS AGREEMENT IS TERMINATED, THE BUYER
WILL, AND WILL CAUSE ITS OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS, COUNSEL,
CONSULTANTS, ADVISORS AND AGENTS TO, DESTROY OR DELIVER TO THE SELLERS, UPON
REQUEST, ALL DOCUMENTS AND OTHER MATERIALS, AND ALL COPIES THEREOF, OBTAINED
FROM THE COMPANIES AND THE SELLERS IN CONNECTION WITH THIS AGREEMENT THAT ARE
SUBJECT TO THIS CONFIDENTIALITY REQUIREMENT.   THE TERMS OF THIS
SECTION 7(C) WILL SURVIVE TERMINATION OF THE AGREEMENT.


 


(D)           PUBLIC ANNOUNCEMENTS.  NO PARTY HERETO SHALL ISSUE, MAKE OR CAUSE
THE PUBLICATION OF ANY PRESS RELEASE OR OTHER ANNOUNCEMENT WITH RESPECT TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR OTHERWISE MAKE AND
DISCLOSURES RELATING THERETO, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED,
HOWEVER, THAT SUCH CONSENT SHALL NOT BE REQUIRED WHERE SUCH RELEASE OR
ANNOUNCEMENT IS REQUIRED BY APPLICABLE LAW OR THE RULES AND REGULATIONS
PROMULGATED BY THE SEC, IN WHICH EVENT

 

12

--------------------------------------------------------------------------------


 


THE PARTY SO REQUIRED TO ISSUE SUCH RELEASE OR ANNOUNCEMENT SHALL ENDEAVOR,
WHEREVER POSSIBLE, TO FURNISH AN ADVANCE COPY OF THE PROPOSED RELEASE TO THE
OTHER PARTY.


 


(E)           OTHER ACTIONS.  EACH OF THE PARTIES HERETO WILL USE THEIR
RESPECTIVE COLLECTIVE REASONABLE EFFORTS TO (I) TAKE, OR CAUSE TO BE TAKEN, ALL
ACTIONS, (II) DO, OR CAUSE TO BE DONE, ALL THINGS, AND (III) EXECUTE AND DELIVER
ALL SUCH DOCUMENTS; INSTRUMENTS AND OTHER PAPERS, AS IN EACH CASE MAY BE
NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS, OR REASONABLY REQUIRED TO
IN ORDER TO CARRY OUT THE TERMS AND PROVISIONS OF THIS AGREEMENT, TO SATISFY
EACH OF THE CONDITIONS TO THE PARTIES OBLIGATIONS UNDER SECTION 3 OF THIS
AGREEMENT AND TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTION.


 


(F)            DIVIDENDS.  SELLERS AGREE TO WAIVE ANY RIGHT TO RECEIVE ANY
ACCRUED BUT UNPAID DIVIDENDS ON THE STOCK AS OF THE CLOSING DATE.


 


(G)           PRE-CLOSING DISTRIBUTIONS.  BUYER ACKNOWLEDGES AND AGREES THAT
SELLERS MAY CAUSE EACH COMPANY TO DISTRIBUTE SUBSTANTIALLY ALL OF THEIR CASH AND
ACCOUNTS RECEIVABLE TO SELLERS AND THAT SUCH DISTRIBUTION HAS BEEN CONTEMPLATED
BY BUYER IN CONNECTION WITH ITS DETERMINATION OF THE PURCHASE PRICE; PROVIDED,
HOWEVER, THAT AT CLOSING, THE COMPANIES WILL RETAIN AN AMOUNT OF CURRENT
ACCOUNTS RECEIVABLE EQUAL TO, AT MINIMUM, THE AMOUNT OF ACCOUNTS PAYABLE OF THE
COMPANIES AS OF THE CLOSING DATE.


 


(H)           DEFENSE OF CLAIMS.  AFTER THE CLOSING, IF PRISM OR PROVIDENT
BECOMES A DEFENDANT OR COUNTER-DEFENDANT IN CONNECTION WITH A LAWSUIT WITH
RESPECT TO THE MATTER DESCRIBED IN ITEM 1 OF SCHEDULE 5(H) AND FOR WHICH BUYER
IS SEEKING INDEMNIFICATION PURSUANT TO SECTION 8, THEN BUYER AGREES TO CAUSE
PRISM OR PROVIDENT, AS APPLICABLE, TO VIGOROUSLY DEFEND AGAINST THE CLAIMS MADE
IN SUCH LAWSUIT WITH ITS COMMERCIALLY REASONABLE BEST EFFORTS.


 


8.             INDEMNIFICATION.


 


(A)           SURVIVAL; RIGHT TO INDEMNIFICATION.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS AND OBLIGATIONS OF THE PARTIES CONTAINED IN THIS AGREEMENT
AND IN ANY DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH
SHALL SURVIVE THE CLOSING, REGARDLESS OF ANY INVESTIGATION MADE BY THE PARTIES
HERETO.  THIS SECTION 8 SHALL HAVE NO EFFECT UPON ANY OTHER OBLIGATION OF THE
PARTIES HERETO, WHETHER TO BE PERFORMED BEFORE OR AFTER THE CLOSING.  NO PARTY
TO THIS AGREEMENT SHALL HAVE LIABILITY FOR INDEMNIFICATION TO ANY OTHER PARTY
WITH RESPECT TO ANY REPRESENTATION OR WARRANTY UNLESS, ON OR BEFORE THE DATE
EIGHTEEN (18) MONTHS FOLLOWING OF THE CLOSING DATE, THE PARTY SEEKING
INDEMNIFICATION NOTIFIES THE OTHER PARTIES OF A CLAIM IN WRITING SPECIFYING THE
BASIS THEREOF IN REASONABLE DETAIL TO THE EXTENT THEN KNOWN BY THE PARTY SEEKING
INDEMNIFICATION.


 


(B)           SELLERS’ INDEMNIFICATION.   SELLERS, INDIVIDUALLY AND SEPARATELY
(NOT JOINTLY AND SEVERALLY), HEREBY INDEMNIFY AND HOLD HARMLESS BUYER, AND EACH
OF ITS REPRESENTATIVES, EMPLOYEES, OFFICERS, DIRECTORS; STOCKHOLDERS,
CONTROLLING PERSONS AND AFFILIATES (COLLECTIVELY, THE “BUYER INDEMNIFIED
PERSONS”) FROM, AND WILL PAY TO BUYER INDEMNIFIED PERSONS, THE AMOUNT OF, ANY
LOSS, LIABILITY, CLAIM, DAMAGE (INCLUDING, WITHOUT LIMITATION, INCIDENTAL AND
CONSEQUENTIAL DAMAGES), COST, EXPENSE (INCLUDING; WITHOUT LIMITATION, INTEREST,
PENALTIES, COSTS OF INVESTIGATION AND DEFENSE AND THE REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND OTHER PROFESSIONAL EXPERTS) OR DIMINUTION OF VALUE,
WHETHER OR NOT INVOLVING A THIRD-PARTY CLAIM (COLLECTIVELY, “DAMAGES”), DIRECTLY
OR INDIRECTLY ARISING FROM, ATTRIBUTABLE TO OR IN CONNECTION WITH:

 

13

--------------------------------------------------------------------------------


 


(I)            ANY MATERIAL REPRESENTATION OR WARRANTY MADE BY A SELLER IN THIS
AGREEMENT OR ANY OF THE SELLERS’ DELIVERIES AT THE CLOSING, THAT IS, OR WAS AT
THE TIME MADE, MATERIALLY FALSE OR INACCURATE, OR ANY BREACH OF, OR
MISREPRESENTATION WITH RESPECT TO, ANY SUCH REPRESENTATION OR WARRANTY;


 


(II)           ANY BREACH BY A SELLER OF ANY MATERIAL COVENANT, AGREEMENT OR
OBLIGATION OF THE SELLERS CONTAINED IN THIS AGREEMENT;


 


(III)          THE CLAIM BY PRODUCTION AND MAINTENANCE, INC. (“PMI”) FOR A BONUS
EQUAL TO 5% OF THE NET PROFIT OF THE UNIT UNDER THAT CERTAIN MANAGEMENT AND
OPERATIONS AGREEMENT DATED OCTOBER 1, 1997 BETWEEN PMI AND PROVIDENT AND MORE
PARTICULARLY DESCRIBED IN EXHIBIT A ATTACHED HERETO.


 

Notwithstanding anything to the contrary contained in this Agreement, Buyer
acknowledges and agrees that no Seller will be responsible as an indemnifying
party in an amount in excess of the lesser of (i) the product of (x) the Damages
sought and (y) such Seller’s proportionate ownership of the Shares immediately
prior to Closing, or (ii) the amount of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00).   Further, no Seller will be responsible for any amount
in connection with Damages arising from the other Seller’s breach of his
representation at Section 5(a) of this Agreement.  Notwithstanding the
foregoing, or anything else to the contrary, no Seller will have any liability
for indemnification with respect to the matters described in this
Section 8(b) until the total of all damages with respect to such matters exceeds
Fifty Thousand and No/100 Dollars ($50,000.00) (the “Deductible Amount”), and
then only to the extent such indemnified Damages exceed the applicable
Deductible Amount.   Anything to the contrary notwithstanding, the Sellers
aggregate liability with respect to Damages and their indemnification may not
exceed Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Maximum
Amount”).

 


(C)           BUYER’S INDEMNIFICATION.  BUYER AGREES TO INDEMNIFY AND HOLD EACH
SELLER AND EACH SELLER’S RESPECTIVE NOMINEES, SUCCESSORS, HEIRS, ASSIGNS,
TRUSTEES, AGENTS, EMPLOYEES AND BENEFICIARIES HARMLESS FROM ANY AND ALL
THIRD-PARTY LIABILITIES, CLAIMS, CAUSES OF ACTION, PENALTIES, DEMANDS, AND
EXPENSES OF ANY KIND OR NATURE WHATSOEVER (INCLUDING WITHOUT LIMITATION COURT
COSTS AND ATTORNEYS’ FEES) ARISING OUT OF, RESULTING FROM, RELATING OR INCIDENT
TO (I) ANY MATERIAL REPRESENTATION OR WARRANTY MADE BY BUYER IN THIS AGREEMENT,
THAT IS, OR WAS AT THE TIME MADE, MATERIALLY FALSE OR INACCURATE, OR ANY BREACH
OF, OR MISREPRESENTATION WITH RESPECT TO, ANY SUCH REPRESENTATION OR WARRANTY;
(II) ANY BREACH BY BUYER  OF ANY MATERIAL COVENANT, AGREEMENT OR OBLIGATION OF
THE BUYER CONTAINED IN THIS AGREEMENT, (III)  THE USE, OWNERSHIP OR OPERATION OF
PRISM, PROVIDENT AND THE UNIT;  (IV) THE BUSINESS OF EITHER COMPANY, (V)  THE
DEVELOPMENT, MAINTENANCE OR OPERATION OF THE UNIT DURING BUYER’S OWNERSHIP
THEREOF, AND (VI) THE COMPANIES’ LAWSUIT WITH THE BULLINGTON GROUP, INCLUDING,
BUT NOT LIMITED TO, ANY PAST, PRESENT OR FUTURE COST, EXPENSE OR DAMAGES RELATED
TO SUCH DISPUTE AND THE LISTING BROKER SERVICES AGREEMENT THAT IS A PART THEREOF
AND CLAIMS ARISING THEREFROM.  BUYER SHALL HAVE NO LIABILITY FOR INDEMNIFICATION
WITH RESPECT TO ANY REPRESENTATION OR WARRANTY UNLESS, ON OR BEFORE THE DATE
EIGHTEEN (18) MONTHS FOLLOWING OF THE CLOSING DATE, SELLERS NOTIFY BUYER OF A
CLAIM SPECIFYING THE BASIS THEREOF IN REASONABLE DETAIL TO THE EXTENT THEN KNOWN
BY SELLERS.


 


(D)           PROCEDURE FOR INDEMNIFICATION; THIRD PARTY CLAIMS.


 


(I)            PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER
SECTION 8(B) OR (C) OF A WRITTEN NOTICE (THE “NOTICE OF CLAIM”) OF THE
COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING AGAINST IT, OR WRITTEN THREAT
THEREOF, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IS

 

14

--------------------------------------------------------------------------------



 


TO BE MADE AGAINST AN INDEMNIFYING PARTY UNDER EITHER OF SAID SECTIONS, AS
APPLICABLE, GIVE NOTICE TO THE INDEMNIFYING PARTY OF THE COMMENCEMENT OF SUCH
ACTION, SUIT OR PROCEEDING.  THE INDEMNIFIED PARTY SHALL FURNISH TO THE
INDEMNIFYING PARTY IN REASONABLE DETAIL SUCH INFORMATION AS THE INDEMNIFIED
PARTY MAY HAVE WITH RESPECT TO SUCH INDEMNIFICATION CLAIMS (INCLUDING COPIES OF
ANY SUMMONS, COMPLAINT OR OTHER PLEADING WHICH MAY HAVE BEEN SERVED ON IT AND
ANY WRITTEN CLAIM, DEMAND, INVOICE, BILLING OR OTHER DOCUMENT EVIDENCING OR
ASSENTING THE SAME).  SUBJECT TO THE LIMITATIONS SET FORTH IN THIS SECTION 8, NO
FAILURE OR DELAY BY THE INDEMNIFIED PARTY IN THE PERFORMANCE OF THE FOREGOING
SHALL REDUCE OR OTHERWISE AFFECT THE OBLIGATION OF THE INDEMNIFYING PARTY TO
INDEMNIFY AND HOLD THE INDEMNIFIED PARTY HARMLESS EXCEPT TO THE EXTENT THAT SUCH
FAILURE OR DELAY SHALL HAVE MATERIALLY AND ADVERSELY AFFECTED THE INDEMNIFYING
PARTY’S ABILITY TO DEFEND AGAINST, SETTLE OR SATISFY ANY ACTION, SUIT OR
PROCEEDING THE CLAIM FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO
INDEMNIFICATION HEREUNDER.


 


(II)           IF THE CLAIM OR DEMAND SET FORTH IN THE NOTICE OF CLAIM GIVEN BY
THE INDEMNIFIED PARTY IS A CLAIM OR DEMAND ASSERTED BY A THIRD PARTY, THE
INDEMNIFYING PARTY SHALL HAVE 30 DAYS AFTER THE DATE OF NOTICE OF CLAIM TO
NOTIFY THE INDEMNIFIED PARTY IN WRITING OF ITS ELECTION TO DEFEND SUCH THIRD
PARTY CLAIM OR DEMAND ON BEHALF OF THE INDEMNIFIED PARTY (THE “NOTICE PERIOD”);
PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY IS AUTHORIZED TO FILE ANY MOTION,
ANSWER OR OTHER PLEADING WHICH IT DEEMS NECESSARY OR APPROPRIATE TO PROTECT ITS
INTERESTS DURING THE NOTICE PERIOD.  IF THE INDEMNIFYING PARTY ELECTS TO DEFEND
SUCH THIRD PARTY CLAIM OR DEMAND, THE INDEMNIFIED PARTY SHALL MAKE AVAILABLE TO
THE INDEMNIFYING PARTY AND ITS AGENTS AND REPRESENTATIVES ALL RECORDS AND OTHER
MATERIALS WHICH ARE REASONABLY REQUIRED IN THE DEFENSE OF SUCH THIRD PARTY CLAIM
OR DEMAND AND SHALL OTHERWISE COOPERATE (AT THE SOLE COST AND EXPENSE OF THE
INDEMNIFYING PARTY) WITH, AND ASSIST (AT THE SOLE COST AND EXPENSE OF THE
INDEMNIFYING PARTY) THE INDEMNIFYING PARTY IN THE DEFENSE OF, SUCH THIRD PARTY
CLAIM OR DEMAND, AND SO LONG AS THE INDEMNIFYING PARTY IS DILIGENTLY DEFENDING
SUCH THIRD PARTY CLAIM IN GOOD FAITH, THE INDEMNIFIED PARTY SHALL NOT PAY,
SETTLE OR COMPROMISE SUCH THIRD PARTY CLAIM OR DEMAND.  THE INDEMNIFIED PARTY
HAS THE RIGHT TO EMPLOY COUNSEL SEPARATE FROM COUNSEL EMPLOYED BY THE
INDEMNIFYING PARTY IN ANY SUCH ACTION AND TO PARTICIPATE THEREIN, BUT THE FEES
AND EXPENSES OF SUCH COUNSEL WILL BE AT THE INDEMNIFIED PARTY’S OWN EXPENSE,
UNLESS (A) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE
INDEMNIFYING PARTY, (B) SUCH INDEMNIFIED PARTY WILL HAVE BEEN ADVISED BY COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFYING PARTY THAT THERE MAY BE ONE OR MORE
LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO THE INDEMNIFYING PARTY AND IN THE REASONABLE JUDGMENT OF SUCH
COUNSEL IT IS ADVISABLE FOR SUCH INDEMNIFIED PARTY TO EMPLOY SEPARATE COUNSEL,
OR (C) THE INDEMNIFYING PARTY HAS FAILED TO ASSUME THE DEFENSE OF SUCH ACTION
AND EMPLOY COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY, IN WHICH
CASE THE FEES WILL BE PAID BY THE INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY
ASSUMED THE DEFENSE OF ANY CLAIM OR PROCEEDING IN ACCORDANCE WITH THIS
SECTION 8(D)(II), THE INDEMNIFYING PARTY WILL BE AUTHORIZED TO CONSENT TO A
SETTLEMENT OF, OR THE ENTRY OF ANY JUDGMENT ARISING FROM, ANY SUCH CLAIM OR
PROCEEDING, WITH THE PRIOR WRITTEN CONSENT OF SUCH INDEMNIFIED PARTY, NOT TO BE
UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY IS NOT
AUTHORIZED TO ENCUMBER ANY OF THE ASSETS OF ANY INDEMNIFIED PARTY OR TO AGREE TO
ANY RESTRICTION THAT WOULD APPLY TO ANY INDEMNIFIED PARTY OR TO ITS CONDUCT OF
BUSINESS; AND PROVIDED FURTHER, THAT A CONDITION TO ANY SUCH SETTLEMENT IS A
COMPLETE RELEASE OF SUCH INDEMNIFIED PARTY AND ITS AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS WITH RESPECT TO SUCH CLAIM, INCLUDING ANY
REASONABLY FORESEEABLE COLLATERAL CONSEQUENCES THEREOF.

 

15

--------------------------------------------------------------------------------



 


(III)          IF THE INDEMNIFYING PARTY DOES NOT ELECT TO DEFEND SUCH THIRD
PARTY CLAIM OR DEMAND OR DOES NOT DEFEND SUCH THIRD PARTY CLAIM OR DEMAND IN
GOOD FAITH, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT, IN ADDITION TO ANY OTHER
RIGHT OR REMEDY IT MAY HAVE HEREUNDER AT THE INDEMNIFYING PARTY’S EXPENSE, TO
DEFEND SUCH THIRD PARTY CLAIM OR DEMAND.  THE FAILURE OF THE INDEMNIFIED PARTY
TO NOTIFY THE INDEMNIFYING PARTY AS PROVIDED HEREIN WILL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT THAT THE
INDEMNIFYING PARTY IS ACTUALLY PREJUDICED BY SUCH FAILURE TO NOTIFY.


 


(IV)          THE TERM “DATE OF NOTICE OF CLAIM” SHALL MEAN THE DATE THE NOTICE
OF CLAIM IS EFFECTIVE PURSUANT TO THIS AGREEMENT.


 


(E)           EXCLUSIVE REMEDIES; LIMITATIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE REMEDIES PROVIDED IN THIS SECTION 8 ARE THE
EXCLUSIVE REMEDIES OF THE PARTIES TO THIS AGREEMENT FOR BREACH OF ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENT IN THIS AGREEMENT AND LIMIT
ANY OTHER REMEDIES THAT MAY BE AVAILABLE TO ANY INDEMNIFIED PARTY.  NO SELLER
SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ANY DAMAGES PURSUANT TO THIS
SECTION 8.


 


(F)            NO FURTHER ADJUSTMENTS.  FOLLOWING THE ADJUSTMENTS UNDER
SUBSECTION (C) ABOVE, NO FURTHER ADJUSTMENTS SHALL BE MADE UNDER THIS SECTION,
UNLESS AGREED TO IN WRITING BETWEEN BUYER AND SELLERS.


 


9.             MISCELLANEOUS PROVISIONS.


 


(A)           NO THIRD PARTY BENEFICIARIES.  NOTHING IN THIS AGREEMENT SHALL
CONFER ANY RIGHTS UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES HERETO AND
THEIR RESPECTIVE HEIRS, SUCCESSORS AND PERMITTED ASSIGNS.


 


(B)           COSTS AND EXPENSES.  BUYER SHALL BEAR ALL OF BUYER AND SELLERS’
COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, ATTORNEY’S FEES) INCURRED IN
CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION, AND CLOSING OF THIS
AGREEMENT, REGARDLESS OF WHETHER THIS AGREEMENT IS SUBSEQUENTLY TERMINATED.


 


(C)           NOTICES.  ANY NOTICE PROVIDED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING, AND MAY BE SERVED BY PERSONAL DELIVERY, BY
TELECOPY OR SIMILAR FACSIMILE MEANS, BY EXPRESS COURIER OR DELIVERY SERVICE, OR
BY DEPOSITING SAME IN THE MAIL, ADDRESSED TO THE PARTY TO BE NOTIFIED, POSTAGE
PREPAID, AND REGISTERED OR CERTIFIED WITH A RETURN RECEIPT REQUESTED.  NOTICE
DEPOSITED IN THE MAIL IN THE MANNER HEREINABOVE DESCRIBED SHALL BE DEEMED TO
HAVE BEEN GIVEN AND RECEIVED ON THE DATE OF THE DELIVERY (OR EARLIEST ATTEMPTED
DELIVERY) AS SHOWN ON THE RETURN RECEIPT OR RETURNED ENVELOPE, WHICHEVER IS
APPLICABLE.  NOTICE SERVED IN ANY OTHER MANNER SHALL BE DEEMED TO HAVE BEEN
GIVEN AND RECEIVED ONLY IF AND WHEN ACTUALLY RECEIVED BY THE ADDRESSEE (EXCEPT
THAT NOTICE GIVEN BY TELECOPY OR SIMILAR FACSIMILE MEANS SHALL BE DEEMED GIVEN
AND RECEIVED UPON RECEIPT ONLY IF RECEIVED DURING, NORMAL BUSINESS HOURS AND IF
RECEIVED OTHER THAN DURING NORMAL BUSINESS HOURS SHALL BE DEEMED RECEIVED AS OF
THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY).


 

For purposes of any notice provided or permitted to be given under this
Agreement, the addresses of the parties shall be as follows:

 


IF TO SELLERS:

 

16

--------------------------------------------------------------------------------


 


BILLIE J. EUSTICE


2526 I EAST 71ST STREET


TULSA, OK  74136


FACSIMILE NO.:

 

17

--------------------------------------------------------------------------------


 

and

               

The Gary L. Little Trust

2526 I East 71st Street

Tulsa, OK  74136

Attn: Glen Stoner, Trustee

Facsimile No.:

 

with a copy to:

 

Munsch, Hardt, Kopf & Harr, P.C.
3800 Lincoln Plaza
500 N. Akard Street
Dallas, TX  75201
Attn:  Mark L. Nastri
Facsimile No.:  214-978-5311

 

If to Buyer:

 

Arkanova Acquisition Corporation
21 Waterway Avenue

Suite 300

The Woodlands, TX

Attention: Pierre Mulacek

Facsimile No.:  281-362-2788

 

With a copy to:

 

Snell Wylie & Tibbals, P.C.

8150 North Central Expressway

Suite 1800

Dallas, TX 75206

Attention:  Phillip A. Wylie

Facsimile No.:  214-691-2501

 

Each party shall have the right, upon giving 10 days prior notice to the other
in the manner hereinabove provided, to change its address for purposes of
notice.

 


(D)           BINDING EFFECT; ASSIGNABILITY.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
REPRESENTATIVES, SUCCESSORS, AND ASSIGNS; PROVIDED THAT NO PARTY MAY ASSIGN ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES HERETO.


 


(E)           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT MAY NOT
BE AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATED, AND WAIVERS OR CONSENTS TO
DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN, WITHOUT THE WRITTEN
CONSENT OF EACH OF THE PARTIES HERETO.


 


(F)            SEVERABILITY.  ALL AGREEMENTS AND COVENANTS CONTAINED HEREIN ARE
SEVERABLE AND, IN THE EVENT ANY OF THEM SHALL BE HELD TO BE INVALID BY ANY
COMPETENT COURT, THIS AGREEMENT SHALL BE INTERPRETED AS IF SUCH INVALID
AGREEMENTS OR COVENANTS WERE NOT CONTAINED HEREIN.  SHOULD ANY COURT OR OTHER
LEGALLY CONSTITUTED AUTHORITY DETERMINE THAT FOR ANY SUCH AGREEMENT OR COVENANT
TO

 

18

--------------------------------------------------------------------------------



 


BE EFFECTIVE THAT IT MUST BE MODIFIED TO LIMIT ITS DURATION OR SCOPE, THE
PARTIES HERETO SHALL CONSIDER SUCH AGREEMENT OR COVENANT TO BE AMENDED OR
MODIFIED WITH RESPECT TO DURATION AND SCOPE SO AS TO COMPLY WITH THE ORDERS OF
ANY SUCH COURT OR OTHER LEGALLY CONSTITUTED AUTHORITY, AND AS TO ALL OTHER
PORTIONS OF SUCH AGREEMENT OR COVENANT THEY SHALL REMAIN IN FULL FORCE AND
EFFECT AS ORIGINALLY WRITTEN.


 


(G)           FURTHER ASSURANCES.  AFTER THE DATE HEREOF, EACH PARTY HERETO
SHALL, AT THE REQUEST OF ANY OTHER PARTY HERETO, FURNISH, EXECUTE, AND DELIVER
SUCH ADDITIONAL DOCUMENTS AND INSTRUMENTS AND FURTHER ASSURANCES AS MAY BE
REASONABLY NECESSARY TO CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT.


 


(H)           NO SALES TAXES.  NO SALES, TRANSFER OR SIMILAR TAX WILL BE
COLLECTED AT THE CLOSING FROM BUYER IN CONNECTION WITH THIS TRANSACTION.  IF,
HOWEVER, THIS TRANSACTION IS LATER DEEMED TO BE SUBJECT TO SALES, TRANSFER OR
SIMILAR TAX, FOR ANY REASON, BUYER AGREES TO BE SOLELY RESPONSIBLE, AND SHALL
INDEMNIFY AND HOLD SELLERS (AND THEIR AFFILIATES AND ANY DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, CONTRACTORS, AGENTS, AND ATTORNEYS) HARMLESS, FOR ANY AND
ALL SALES, TRANSFER OR OTHER SIMILAR TAXES (INCLUDING RELATED PENALTY, INTEREST
OR LEGAL COSTS) DUE BY VIRTUE OF THIS TRANSACTION ON THE STOCK TRANSFERRED
PURSUANT HERETO AND THE BUYER SHALL REMIT SUCH TAXES AT THAT TIME.  SELLERS AND
BUYER AGREE TO COOPERATE WITH EACH OTHER IN DEMONSTRATING THAT THE REQUIREMENTS
FOR EXEMPTIONS FROM SUCH TAXES HAVE BEEN MET.


 


(I)            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS HERETO
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN
SUCH PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.


 


(J)            GOVERNING LAW; VENUE.  THIS AGREEMENT MUST BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT ARE GOVERNED BY, THE
LAWS OF THE STATE OF OKLAHOMA, WITHOUT GIVING EFFECT TO PROVISIONS THEREOF
REGARDING CONFLICTS OF LAW.


 


(K)         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5 AND SECTION 6 SHALL SURVIVE FOR A PERIOD OF 18
MONTHS AFTER CLOSING.   THE COVENANTS SET FORTH IN SECTIONS 7(C),  8 AND THIS
SECTION 9 WILL SURVIVE TERMINATION OF THIS AGREEMENT UNTIL THE END OF THE
APPLICABLE STATUTE OF LIMITATIONS PERIOD.


 


(L)            MULTIPLE COUNTERPART.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE ONE DOCUMENT; AND FURTHERMORE, A FACSIMILE SIGNATURE SHALL BE DEEMED
AN ORIGINAL.


 


(M)          TERMINATION.


 


(I)            THIS AGREEMENT MAY, BY WRITTEN NOTICE GIVEN AT OR PRIOR TO THE
CLOSING IN THE MANNER PROVIDED IN SECTION 9(C) HEREOF, BE TERMINATED OR
ABANDONED:


 

(a)           at any time at or prior to the Closing by mutual consent of Seller
and Buyer;

 

(b)           at any time at or after September 4, 2008, by Seller or Buyer if
the Closing shall not have occurred by such date;

 

19

--------------------------------------------------------------------------------


 

(c)           at any time by Buyer if a material default or breach shall be made
by Seller with respect to the due and timely performance of the covenants and
agreements, or with respect to the correctness of or due compliance with any of
its representations and warranties, contained herein and such default or breach
cannot be cured and has not been waived; or

 

(d)           at any time by Sellers if a material default or breach shall be
made by Buyer with respect to the due and timely performance of the covenants
and agreements, or with respect to the correctness of or due compliance with any
of its representations and warranties, contained herein and such default or
breach cannot be cured and has not been waived;

 

provided, however, no such party may exercise any right of termination pursuant
to this Section 9(m)(i) if the event giving rise to such termination right shall
be due to the willful failure of such party to perform or observe in any
material respect any of the covenants or agreements set forth herein to be
performed or observed by such party.

 


(II)           IN THE EVENT OF TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 9(M)(I) (A), 9(M)(I)(B) OR 9(M)(I)(D), THE EARNEST MONEY DEPOSIT WILL BE
FORFEITED TO SELLERS (IN EQUAL PROPORTIONS) BY BUYER, AND THIS AGREEMENT WILL
FORTHWITH BECOME VOID AND THERE WILL BE NO LIABILITY OR OBLIGATION ON THE PART
OF BUYER, SELLERS, OR THEIR RESPECTIVE OFFICERS, DIRECTORS OR SHAREHOLDERS,
EXCEPT THAT SECTIONS 7(C), 8, 9(B), 9(C) AND THIS SECTION 9(M) WILL SURVIVE ANY
TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


(N)           AS USED IN THIS AGREEMENT, THE TERM “BUSINESS DAY” MEANS A DAY
WHICH IS NOT A SATURDAY, SUNDAY OR LEGAL HOLIDAY.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the foregoing terms and conditions, the
parties hereto have caused this Agreement to be executed and delivered as of,
but not necessarily on, the date first above written.

 

 

 

Sellers:

 

 

 

 

 

/s/ Billie J. Eustice

 

Billie J. Eustice, Individually

 

 

 

 

 

THE GARY L. LITTLE TRUST

 

 

 

 

 

By:

/s/ Glen Stoner

 

 

Glen Stoner, Trustee

 

 

 

 

 

Buyer:

 

 

 

ARKANOVA ACQUISITION CORPORTION

 

 

 

 

 

By:

/s/ Pierre Mulacek

 

 

Pierre Mulacek, President

 

21

--------------------------------------------------------------------------------


 

Schedule 5(h)

 


1.             THERE HAVE BEEN CONTRACTUAL AGREEMENTS IN THE PAST BETWEEN
PROVIDENT AND PRODUCTION AND MANUFACTURING, INC., AN INDEPENDENT CONTRACTOR,
CONCERNING OPERATIONAL ACTIVITIES RELATED TO THE UNIT, WHICH INCLUDE A
MANAGEMENT AND OPERATIONS AGREEMENT DATED OCTOBER 1, 1997., AS AMENDED.  IT IS
SELLERS’, PROVIDENT’S AND PRISM’S POSITION THAT THEY ARE NOT SUBJECT TO THE 5%
NET PROFITS TERMS OF SAID MANAGEMENT AND OPERATIONS AGREEMENT.


 


2.             THE COMPANIES ARE  THE PLAINTIFFS IN A LAWSUIT  FILED IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA, GREAT FALLS DIVISION,
AGAINST MURPHY PHILLIPS, INDIVIDUALLY, AS EXECUTOR OF THE ESTATE OF FLOYD
FULLINGIM AND AS TRUSTEE OF THE FORD  AND MYRTLE FULLINGIM TRUST, WALLACE
BULLINGTON, O.O “RED” THOMPSON AND MONTEX ENERGY TECHNOLOGIES, INC. INVOLVING A
LISTING AGREEMENT RELATING TO THE SALE OF PROVIDENT’S OIL AND GAS PROPERTIES. 
IT IS SELLERS’, PRISM’S AND PROVIDENT’S POSITION THAT THIS LISTING AGREEMENT HAS
EXPIRED AND IS UNENFORCEABLE.  IT IS THE POSITION OF THE DEFENDANTS THAT THE
LISTING AGREEMENT HAS NOT EXPIRED.

 

22

--------------------------------------------------------------------------------